ACCEPTED
                                                                                            06-14-00210-CR
                                                                                 SIXTH COURT OF APPEALS
                                                                                       TEXARKANA, TEXAS
                                                                                        7/6/2015 3:05:32 PM
                                                                                           DEBBIE AUTREY
                                                                                                     CLERK

                                No. 06-14-00210-CR

ZACKERY JAMARCIER SUMMAGE,                 §          IN THE SIXTH DISTRICT
                                                                       FILED IN
                   Appellant               §                    6th COURT OF APPEALS
                                           §                      TEXARKANA, TEXAS
VS.                                        §          COURT OF A7/6/2015
                                                                 PPEALS  3:05:32 PM
                                           §                        DEBBIE AUTREY
THE STATE OF TEXAS,                        §                            Clerk
                           Appellee        §          OF THE STATE OF TEXAS


           COUNSEL’S CERTIFICATION OF NOTIFICATIONS TO APPELLANT

      Appellant’s appellate counsel files this certification of action taken in this

appeal pursuant to Texas Rule of Appellate Procedure 48.4.

                                   A. Introduction

      1.      Zackery Jamarcier Summage is the Appellant. The State of Texas is

the Appellee.

      2.      Troy Hornsby ("counsel") was appointed to represent Appellant on

Appellant’s first level appeals. Counsel was not appointed to present a Petition for

Discretionary review on behalf of Appellant and no such right currently exists

under Texas law.

      3.      The Sixth District Court of Appeals for the State of Texas,

Texarkana, issued its opinions in this case on June 3, 2015, judgment was issued

on the same day. Thus, this court has finally resolved this appeal by issuing its

opinions in this appeal.

      4.      Appellate counsel has fully carried out his duties in pursing a first

level appeal as appointed by the trial court.

      5.      Appellate counsel has found no reasonable basis for a motion for

rehearing.
      6.     Therefore, appellate counsel’s representation of Appellant is

complete.

                                B. Counsel’s Action

      7.     The same day that counsel received this court’s opinion and judgment

in this case, counsel directed correspondence to the Appellant by both U.S. Postal

Service first class mail and by U.S. Postal Service certified mail, return receipt

requested, at Appellant’s last known address. The U.S. Postal Service first class

mail letter was not returned and presumed received. Additionally, counsel has not

received the executed return receipt for the certified mail.

      8.     In that correspondence, Appellant’s appellate counsel informed the

Appellant of Appellant’s available option for filing a Motion for Rehearing with

the Court of Appeals. Counsel explained the procedure for filing such a Motion

for Rehearing including the deadlines therefor and referred Appellant to the

applicable rule of appellate procedure. However, counsel informed Appellant that

counsel was unable to locate any arguable grounds for such motion and, therefore,

counsel would not file such motion on Appellant’s behalf because it would be

frivolous.

      9.     Additionally, in that correspondence, Appellant’s appellate counsel

informed the Appellant of Appellant’s available option for filing a Petition for

Discretionary Review with the Texas Court of Criminal Appeals. Counsel

explained the procedure including the deadline therefor and referred Appellant to

the applicable rule of appellate procedure. However, counsel informed Appellant

that Pursuant to Texas Code of Criminal Procedure Art 1.051(d)(1), the Texas
Constitution and the United States Constitution Appellant is entitled to a state-

appointed attorney only through an appeal of the first level and referenced

applicable case law. Therefore, counsel explained that he would not be filing a

petition for discretionary review with the Texas Court of Criminal Appeals.

However, counsel informed Appellant of the applicable deadlines for filing such.

Finally, counsel explained to Appellant that should the Court of Criminal Appeals

grant discretionary review Appellant would then be entitled to appointed counsel

and referenced applicable law.

      10.    Finally, Appellant’s appellate counsel informed Appellant that

counsel would continue to represent Appellant until such time as this court issued

its mandate, at which time counsel’s representation of Appellant would end.

However, counsel informed Appellant that counsel was still available to answer

any questions Appellant had.



                                       Respectfully submitted,

                                       Miller, James, Miller & Hornsby, L.L.P.

                                       By:________________________________
                                          Troy Hornsby
                                          Texas State Bar Number 00790919

                                       1725 Galleria Oaks Drive
                                       Texarkana, Texas 75503
                                       troy.hornsby@gmail.com
                                       903.794.2711; f. 903.792.1276
                           CERTIFICATE OF SERVICE

This is to certify that on July 6, 2015, a true and correct copy of the above and
foregoing Counsel’s Certification of Notifications to Appellant has been forwarded
by U.S. mail on all counsel of record listed below.
Appellant                                   State's Attorney
Zackery Summage                             Coke Solomon
3157 Woodlawn Avenue                        Shawn Connally
Shreveport, Louisiana 71104                 Harrison County District Attorney
                                            P. O. Box 776
Trial Court Judge                           Marshall, Texas 75671-0776
Honorable Brad Morin
71st Judicial District Court
Harrison County Courthouse
200 West Houston, Suite 219
Marshall, Texas 75670

                                            _______________________
                                            Troy Hornsby